Citation Nr: 1331016	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  13-13 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to increased disability ratings for one-centimeter anterolisthesis of L3 over L4 with increased mild diffuse degenerative disc disease and facet degenerative changes (arthritis) with chronic lumbar strain, rated as 10 percent disabling prior to January 10, 2013, and rated as 20 percent disabling thereafter.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his witness


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to September 1947.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in relevant part, increased the Veteran's disability rating for his service-connected lumbar spine disability to 10 percent, effective March 4, 2010.  

In a subsequent March 2013 rating decision, the RO increased the Veteran's disability rating for his service-connected lumbar spine disability to 20 percent, effective January 10, 2013.  Jurisdiction over the Veteran's appeal has since been transferred to the RO in Phoenix, Arizona.  

The Veteran and his witness testified at a Board hearing at the RO in August 2013.  A transcript of that hearing is of record.

Entitlement to TDIU is a potential element of claims for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for TDIU is raised where a veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, each of these requirements has been satisfied, thus, a TDIU claim has been raised by the record and is part of the increased rating claims.  See September 2010 VA spine examination report.

Claims of entitlement to increased disability ratings for the Veteran's service-connected arthritis of the bilateral knees have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See August 2013 hearing transcript.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

During his August 2013 hearing, the Veteran contended that his most recent January 2013 VA examination of his spine was inadequate for rating purposes.  In particular, his representative insinuated that the examiner did not accurately assess neurological disability associated with his spine injury.  The Board largely concurs with these arguments.

In the January 2013 VA examination report, the VA examiner indicated that the Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  A review of the Veteran's VA treatment records, however, reveals that he has frequently been noted to suffer radicular pain into the bilateral lower extremities, with radiculopathy into the left lower extremity more frequently reported.  The severity of this radiculopathy and the relationship between the Veteran's reported radicular pain and his service-connected disabilities, however, is largely unknown.

Additionally, the VA examination report and the record indicate that the Veteran suffers from flare-ups of his service-connected lumbar spine disability.  The examiner noted that Veteran report having flare-ups with use of his lumbar spine.  Additionally in his April 2011 notice of disagreement, the Veteran noted that his back especially bothered him when he walked.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain, including during flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).  

In the instant case, the examiner did not provide an opinion with respect to any additional limitation of function, to include additional limitation of motion, resulting from episodes of flare-ups of lumbar spine disability.  Thus, for the foregoing reasons, remand is necessary to afford the Veteran a new VA spine examination.  

Finally, with respect to the derivative TDIU claim, the Veteran reported during his September 2010 VA spine examination that he had not worked since the late 1970s due to his back pain.  Further VA examination is necessary, however, to determine whether his service-connected disabilities, to include his lumbar spine disability, have in fact rendered him unemployable.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  

Accordingly, this appeal is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Provide the Veteran with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and ask that he return the completed form together with supporting evidence, including evidence of current unemployment, to support his TDIU claim.

2.  Thereafter, schedule the Veteran for a VA orthopedic and neurological examination of his lumbar spine.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies and tests should be conducted.  

The examiner should identify any and all orthopedic and neurological manifestations associated with the Veteran's service-connected lumbar spine disability, and fully describe the extent and severity of those manifestations.  

The examiner should specifically address the following:

A)  Report the Veteran's ranges of motion of his lumbosacral spine in degrees, and state the point at which any pain is demonstrated.

B)  Comment on whether and to what extent there is incoordination, weakened movement, or excess fatigability on use of the lumbosacral spine.  Specifically, indicate whether there is likely to be any limitation of motion due to (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss.  

C)  Give an opinion as to whether pain could significantly limit functional ability, including limitation of motion, during flare-ups or when the lumbosacral spine is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  

All limitation of function, including due to pain on use, must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

D)  After reviewing the most recent radiographic images of the lumbosacral spine, describe any degenerative changes found to be present, and compare the present level of such degenerative changes with earlier findings.

E)  Document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

F)  Determine whether and to what extent the Veteran experiences any radiculopathy or peripheral neuropathy of the lumbosacral spine.  Provide an approximate date for when such neurological disability began.  Identify the specific nerve(s) affected together with the degree of paralysis caused by the service-connected disability (e.g. mild, moderate, or severe), since the approximate date of onset of the neurological disability.

The examiner must additionally provide an opinion as to whether the Veteran's service-connected disabilities (i.e. one-centimeter anterolisthesis of L3 over L4 with increased mild diffuse degenerative disc disease and facet degenerative changes (arthritis) with chronic lumbar strain, and arthritis of the bilateral knees), in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

In providing this report, the examiner should specifically address all lay and medical evidence of record, to specifically include reports regarding the Veteran's flare-ups of lumbar spine disability, and the evidence of record showing radiculopathy of lumbar spine pain into his bilateral lower extremities.

3.  Readjudicate the Veteran's increased rating and TDIU claims on appeal.  If the full benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).


